David L. Lillehaug Associate Justice
By order filed on December 8, 2016, we suspended respondent Jeremy Lloyd Brantingham from the practice of law for a minimum of 30 days, effective December 22, 2016. On January 19, 2017, we conditionally reinstated respondent to the practice of law, effective January 21, 2017, subject to successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility by December 8, 2017, and placed him on disciplinary probation. The required professional-responsibility examination is the Multistate Professional Responsibility Examination (MPRE). See Rule 4.A(5), Rules for Admission to the Bar.
Respondent did not file proof of successful completion of the MPRE by December 8, 2017. On January 4, 2018, we revoked respondent's conditional reinstatement under Rule 18(e)(3), Rules on Lawyers Professional Responsibility, effective 10 days from the date of the filing of the order. Respondent has now filed an affidavit seeking reinstatement in which he states that he has successfully completed the MPRE. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Jeremy Lloyd Brantingham is reinstated to the practice of law in the State of Minnesota, subject to the terms and conditions of probation set forth in our January 19, 2017, order. Such probation shall continue until May 21, 2019.